Citation Nr: 0112472	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  98-17 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  He served in the Republic of Vietnam from 
February 1967 to February 1968.

This appeal arises from a May 1998 rating decision of the 
Portland, Oregon, Regional Office (RO) which denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed this determination.

In his substantive appeal of October 1998, the veteran 
requested a hearing before a traveling member of the Board of 
Veterans' Appeals (Board).  Such a hearing was scheduled at 
the RO in January 2000.  The veteran was notified of this 
hearing at his last known address via a letter sent in 
December 2000.  The undersigned was available at the RO in 
January 2000 to conduct the scheduled Board hearing; however, 
the veteran failed to appear for this hearing.

The veteran requested in February 2001 that he be rescheduled 
for a Board hearing.  He indicated that he had received 
notice of the January 2000 hearing date, but due to repairs 
required on his automobile he was unable to attend this 
hearing.  The veteran's request for a rescheduled hearing was 
referred to the undersigned for a determination on his 
request under the provisions of 38 C.F.R. § 20.702 (2000).  
It was determined in March 2001 that the veteran had not 
shown good cause for his failure to appear in January 2000 
and his request to reschedule this Board hearing was denied.


FINDINGS OF FACT

1.  In November 1995, the RO denied service connection for 
PTSD.  The veteran was notified of this denial and of his 
appellate rights, but he did not file a timely appeal.

2.  Evidence associated with the claims file since the 
November 1995 decision is new and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1995 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  New and material evidence sufficient to reopen a claim 
for service connection for PTSD has been submitted, and this 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a decision on a claim has become final, Department of 
Veterans Affairs (VA) may not reconsider this claim on the 
same record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  According to 38 C.F.R. § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has defined "new evidence" as evidence that was not 
of record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record.  
"Material evidence" is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by a claimant since the 
previously disallowed claim in order to determine whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The veteran's claim for service connection for PTSD was 
originally denied by the RO in a rating decision of November 
1995.  The veteran was notified of this decision and his 
appellate rights, but failed to file a timely appeal.  
Therefore, that decision is final, and VA may not reconsider 
this claim on the same record.  The evidence reviewed by the 
RO in November 1995 included the veteran's claim that his in-
service experiences had resulted in PTSD.  A VA psychiatric 
examination of September 1995 determined that the veteran did 
not suffer with PTSD at that time.

Since November 1995, VA has received private medical records 
which note a diagnosis for PTSD based on the veteran's 
alleged in-service experiences.  In addition, the veteran had 
presented lay evidence of new in-service stressors.  These 
include his alleged participation in a "prisoner exchange 
with the enemy" so that an U. S. Air Force colonel could be 
released from captivity.

The Board finds that the private medical records received 
since November 1995 are new as the medical diagnosis for PTSD 
had not previously been considered by VA.  This evidence is 
also probative because the medical opinion indicates a 
relationship between the veteran's current psychiatric 
disability and his alleged in-service stressful events.  
Under the circumstances of this case, this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  
Therefore, the Board concurs with the RO's decision of May 
1998 to reopen the veteran's claim for service connection for 
PTSD.

ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
VA's adjudication process.  As these procedures could not 
have been followed by the RO at the time of the above 
referenced rating decision, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the diagnostic criteria of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994) (DSM-IV), credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. §§ 3.304(f), 4.125 (2000).  

In this case, the veteran did not serve in a military 
occupational specialty (MOS) that per se is associated with 
front line combat operations.  The veteran did, however, 
serve in Vietnam as a supply clerk and "Unit and 
Organizational Supply Specialist."  He was not awarded any 
badge or decoration for valor or combat service.  As there is 
not sufficient evidence at this time to presume that the 
veteran engaged in combat with the enemy, there must be 
corroborative evidence of the claimed in-service stressors, 
to include stressors which allege combat service.  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); see also 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. §§ 3.304(d), (f).

The actual existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
The sufficiency of the stressor is a medical determination 
and adjudicators may not render a determination on this point 
in the absence of independent medical evidence.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

A review of the claims file indicates that VA has yet to 
contact the United States Armed Services Center for Research 
of Unit Records (Center) in order to attempt and verify the 
veteran's claimed stressors.  In addition, VA was made aware 
in December 1999 that the veteran had been awarded Social 
Security Administration (SSA) disability benefits.  The Court 
has ruled on the importance of the VA obtaining SSA medical 
evidence when adjudicating claims for compensation.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  On remand, the 
RO should obtain these records.  If these records are not 
available, the RO must inform the veteran in compliance with 
the above referenced provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096 (2000).  

Finally, the veteran's service medical records are not 
associated with the claims file.  In February 1998, the RO 
received from the National Personnel Records Center (NPRC) 
copies of the veteran's service personnel records, and NPRC 
informed the RO that the service medical records had 
previously been forwarded to VA in April 1995.  A review of 
the claims file reveals a Request for Information (VA Form 
70-3101-4) with what appears to be a carbon copy produced 
notation from the NPRC dated on April 7, 1995.  This notation 
appears to indicate that the veteran's service medical 
records were attached to this form.  Thus, it appears that 
the NPRC has forwarded the veteran's service medical records 
to the RO, but these records are not now associated with the 
claims file.  A review of the rating decisions and statements 
of the case dealing with service connection for PTSD shows 
that the veteran's service medical records were not 
considered in the prior denials of this claim.  According to 
the U. S. Court of Appeals for the Federal Circuit (Circuit 
Court) decision in Hayre v. West, 188 F.3d 1327, 1332 (Fed. 
Cir. 1999), it is of paramount importance for VA to obtain 
and consider a veteran's service medical records in 
connection with a claim for disability benefits.  Therefore, 
on remand, the RO must obtain copies of the service medical 
records and associate them with the claims file. 

Additionally, under the new law, a veteran is entitled to a 
VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and service.  
38 U.S.C. §  5103A(d).  In the case of a claim for PTSD, this 
nexus opinion is needed to determine whether any verified 
stressors are related to the current PTSD.  See Cohen, 10 
Vet. App. at 142.  A review of VA psychiatric examinations of 
record indicates that no verified stressors have been 
identified for the examiners by VA.  Since the Board cannot 
exercise its own independent judgment on medical matters, 
further examination is required, to include an opinion based 
on review of the entire record.  Colvin, 1 Vet. App. at 175.  
Therefore, further development is in order.

A review of the claims file indicates that the veteran has 
alleged the following in-service stressors:

1.)  Experiencing an enemy mortar/rocket 
attack while debarking a bus at "98th 
Replacement Company" in "Long Binh," 
Vietnam upon his initial arrival to that 
country.  (Presumably on, or about, 
February 16, 1967).

2.)  Participating in a secret "death 
squad" (alleged to be part of the 
"Phoenix Program"), which may have 
required the veteran to 
shoot/kill/torture enemy personnel, under 
the direction of a "Sergeant Jones."  
This assignment occurred during the first 
weeks of the veteran's service in 
Vietnam, presumably beginning on, or 
about, February 19, 1967.

3.)  Being held "captive" by the Viet 
Cong during his Vietnam service for a 
brief period.  The veteran alleged that 
he was "exchanged" for a U. S. Air 
Force Colonel Thomas Kennedy who was 
being held as a prisoner of war.  He 
contends that this captivity consisted of 
him being questioned by a Viet Cong 
"shaman" and then released.  This 
incident allegedly happened during the 
first weeks of the veteran's service in 
Vietnam.  

4.)  "Spending days trapped" in an 
underground bunker while his base was 
shelled/attacked by the enemy during the 
Tet Offensive in January 1968.  The 
veteran's service personnel records 
indicate that he was assigned to the 
Headquarters and Headquarters Company, 
79th Engineer Group.

Under recently passed legislation, attempts must now be made 
to try and identify each of these stressors.  While efforts 
have been undertaken by the RO, documentation of all of the 
efforts undertaken in developing each of the foregoing 
claimed stressors is not of record, and the efforts taken 
have not been exhaustive.  On remand, the RO must contact the 
Center and request that this claimed stressors be verified.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for 
PTSD since service separation.  Based on 
his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  In 
addition, the RO should directly contact 
the veteran and request that he submit 
copies of any of his service medical 
records in his possession.  All attempts 
to secure this evidence must be 
documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  The RO should contact the SSA and 
secure any decision which awarded the 
veteran disability benefits, as well as 
any medical records used in preparing 
that decision.  Any and all responses 
received from these requests must be 
documented in the veteran's claims file.  
Efforts to secure these records must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If the 
RO is unable to secure these records, 
then it must inform the veteran of this 
circumstance in accordance with the 
itemized instructions of Paragraph 1.

3.  The RO should initiate a search of 
its own records to determine if in fact 
the NPRC indeed forwarded the veteran's 
service medical records to the RO's 
location.  If such records are found, 
then these records must be associated 
with the claims file.  If not, then the 
RO must again contact the NPRC and inform 
them that while its response of April 7, 
1995 indicated the service medical 
records had been forwarded to the RO, 
these records do not appear to have 
actually been received.  The NPRC should 
be asked to again search for any 
available service medical records at its 
location.  If such records are located by 
the NPRC, they should be forwarded to the 
RO and associated with the claims file.  
If the NPRC cannot locate such records, 
then it should identify alternative 
sources for this evidence.  The RO must 
conduct development and follow-up on all 
identified alternative sources.  Efforts 
to secure these records must continue 
until the RO is reasonably certain these 
records do not exist or further efforts 
would be futile.  If the RO is unable to 
secure these records, then it must inform 
the veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

4.  Then, in an effort to ensure that an 
attempt is made to verify each and every 
claimed stressor, the RO should contact 
the veteran and request a comprehensive 
statement containing as much detail as 
possible regarding each of the above 
noted in-service stressors.  The 
veteran's statement should include such 
detail as the dates (within 7 days), 
precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  Regarding the individual 
identified as "United States Air Force 
Colonel Thomas Kennedy" the veteran must 
provide VA with as many details about 
this person as is possible, to include 
his full name, unit of assignment, date 
of purported capture, date of purported 
release, and any appropriate 
identification number.  The veteran is 
hereby informed that the United States 
Court of Appeals for Veterans Claims has 
held that asking him to provide the 
underlying facts, i.e., the names of 
individuals involved, the dates, and the 
places where the claimed events occurred, 
does not constitute either an impossible 
or an onerous task.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

5.  Thereafter (or after a reasonable 
time has passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all pertinent 
service personnel documents should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
The Center should be asked to verify the 
occurrence of each of the incidents and 
any indication of the veteran's 
involvement therein.  In particular, the 
Center should be asked to determine if a 
U. S. Air Force Colonel Thomas Kennedy 
was held as a prisoner of war during any 
Vietnam service from February 1967 to 
February 1968 and released from captivity 
during this period.  This development 
must be undertaken even if the veteran 
fails to provide any additional 
information concerning his claimed 
stressors.  If the Center indicates that 
the veteran's claimed stressors could be 
verified through Morning Reports or other 
available government documents, the RO 
should attempt to obtain the relevant 
documents through the NPRC or other 
identified government agency.  The 
veteran should also be notified of the 
existence of these records and their 
importance to his claim.  If such records 
are unavailable, the NPRC should be 
specifically requested to so indicate in 
writing.  Efforts to secure these records 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  Careful 
documentation of all stressor development 
is vital.  If the RO is unable to secure 
these records, then it must inform the 
veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

6.  The RO should then review the file 
and make a specific written determination 
with respect to whether the veteran 
actually served in combat.  If the 
determination is negative, then a 
determination should be made on whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

7.  If, and only if, a stressor is 
corroborated, and if the benefit sought 
on appeal cannot otherwise be granted, 
then the veteran should be afforded a VA 
psychiatric examination.  Prior to this 
examination the examiner must be provided 
a list of any stressors corroborated by 
the RO.  The claims file and a separate 
copy of this remand must be provided to 
the examiner for review.  The examiner 
should determine whether the veteran has 
PTSD based on a corroborated stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  The examiner 
must utilize DSM-IV in diagnosing any 
existing psychiatric disability.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folder.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

9.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

10.  The veteran's claim for service 
connection for PTSD should then be 
readjudicated with consideration of all 
pertinent law, regulations, and court 
decisions.  If the veteran's claim 
remains denied, he should be provided 
with a supplemental statement of the case 
(SSOC), which includes any additional 
pertinent law and regulations.  This SSOC 
must specifically inform the veteran and 
his representative of the information, 
lay evidence, or medical evidence 
necessary to substantiate his claims.  
See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The applicable response time 
should be allowed.  This case should then 
be returned to the Board, if in order, 
after compliance with the customary 
appellate procedures.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



